Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 8/5/2019.
Claims 1-22 are canceled and 23-42 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 23-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 9,940,709 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 23, of instant application and claim 1, U.S. Patent No. 9,940,709 B2 recites common subject matter; Whereby claim 1, of Patent No. 9, 9,940,709 B2 which recites the open ended transitional phrase “and wherein a total number of quantitative features is greater than approximately 10" does not preclude the additional elements recited by the claim 1, and
Whereby the elements of claim 23, of instant application are fully anticipated by claim 1, of U.S. Patent No. 9,940,709 B2 and anticipation is "the ultimate or epitome of obviousness" (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Claim 24, corresponds to claim 2 of U. S. Patent No. 9,940,709 B2.
Claim 25, corresponds to claim 3 of U. S. Patent No. 9,940,709 B2.
Claim 26, corresponds to claim 4 of U. S. Patent No. 9,940,709 B2.
Claim 27, corresponds to claim 5 of U. S. Patent No. 9,940,709 B2.
Claim 28, corresponds to claim 6 of U. S. Patent No. 9,940,709 B2.
Claim 29, corresponds to claim 7 of U. S. Patent No. 9,940,709 B2.
Claim 30, corresponds to claim 8 of U. S. Patent No. 9,940,709 B2.
Claim 31, corresponds to claim 9 of U. S. Patent No. 9,940,709 B2.
Claim 32, corresponds to claim 10 of U. S. Patent No. 9,940,709 B2.
Claim 33, corresponds to claim 11 of U. S. Patent No. 9,940,709 B2.
Claim 34, corresponds to claim 12 (in the last two limitations) of U. S. Patent No. 9,940,709 B2.
Claim 35, corresponds to claim 13 of U. S. Patent No. 9,940,709 B2.
Claim 36, corresponds to claim 14 of U. S. Patent No. 9,940,709 B2.
Claim 37, corresponds to claim 15 of U. S. Patent No. 9,940,709 B2.
Claim 38, corresponds to claim 16 of U. S. Patent No. 9,940,709 B2.
Claim 39, corresponds to claim 17 of U. S. Patent No. 9,940,709 B2.
Claim 40, corresponds to claim 18 of U. S. Patent No. 9,940,709 B2.
Claim 41, corresponds to claim 19 of U. S. Patent No. 9,940,709 B2.
Claim 42, corresponds to claim 20 of U. S. Patent No. 9,940,709 B2.

Claim 23-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 5-20 of U.S. Patent No. 10,373,314 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 23, of instant application and claim 1, U.S. Patent No. 10,373,314 B2 recites common subject matter; Whereby claim 1, of Patent No. 10,373,314 B2 which recites the phrase “shape-based features" does not preclude the additional elements recited by the claim 1, and
Whereby the elements of claim 23, of instant application are fully anticipated by claim 1, of U.S. Patent No. 10,373,314 B2 and anticipation is "the ultimate or epitome of obviousness" (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
Claim 24, corresponds to claim 2 of U. S. Patent No. 10,373,314 B2.
Claim 25, corresponds to claim 3 of U. S. Patent No. 10,373,314 B2.
Claim 26, corresponds to claim 5 of U. S. Patent No. 10,373,314 B2.
Claim 27, corresponds to claim 6 of U. S. Patent No. 10,373,314 B2.
Claim 28, corresponds to claim 1 (in the last sentence of the last limitation) of U. S. Patent No. 10,373,314 B2.
Claim 29, corresponds to claim 8 of U. S. Patent No. 10,373,314 B2.
Claim 30, corresponds to claim 9 of U. S. Patent No. 10,373,314 B2.
Claim 31, corresponds to claim 7 of U. S. Patent No. 10,373,314 B2.
Claim 32, corresponds to claim 10 of U. S. Patent No. 10,373,314 B2.
Claim 33, corresponds to claim 11 of U. S. Patent No. 10,373,314 B2.
Claim 34, corresponds to claim 12 of U. S. Patent No. 10,373,314 B2.
Claim 35, corresponds to claim 13 of U. S. Patent No. 10,373,314 B2.
Claim 36, corresponds to claim 14 of U. S. Patent No. 10,373,314 B2.
Claim 37, corresponds to claim 15 of U. S. Patent No. 10,373,314 B2.
Claim 38, corresponds to claim 16 of U. S. Patent No. 10,373,314 B2.
Claim 39, corresponds to claim 17 of U. S. Patent No. 10,373,314 B2.
Claim 40, corresponds to claim 18 of U. S. Patent No. 10,373,314 B2.
Claim 41, corresponds to claim 19 of U. S. Patent No. 10,373,314 B2.
Claim 42, corresponds to claim 20 of U. S. Patent No. 10,373,314 B2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 23-26, 28, 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collins et al. (U.S Publication No. 2007/0133852) (hereafter, "Collins").
Regarding claim 23, Collins teaches that A method for diagnosing tumors in a subject by performing a quantitative analysis of a radiological image, comprising (Para 0041, The invention combines data from multiple modalities, including kinetics (quantitative), morphological (qualitative) and biochemical (quantitative) information to achieve an optimal discrimination of imaged suspicious abnormalities, such as imaged breast lesions. Morphological features can be extracted from MRI, ultra-sound or X-ray images, or image data from other modalities. Kinetics features relate to signal temporal behavior of imaged lesion(s) in a time sequence of images or image data.): identifying a region of interest (ROI) in the radiological image (Para 0066, The image processing step 316 starts from a step of selecting a region of interest (“ROI), step 402. An ROI is a region in an anatomy that may contain an abnormal object such as a lesion. An ROI can be 2-dimensional, when a 2-dimensional image is processed, or 3-dimensional (also called “VOI’, or “volume of interest'), when an imaged volume is processed. An ROI may be identified in any suitable manner); segmenting the ROI from the Para 0066, The CAD application program 106 can extract an ROI already identified from another source, such as an ROI identified on a prior exam and now stored in a database); identifying a tumor object in the segmented ROI; segmenting the tumor object from the segmented ROI (Para 0066, Once the ROI is identified, the ROI is segmented at a segmentation step 404 to delineate the boundary of the suspected lesion; Para 0096, in a morphological analysis, first an ROI is identified and then a segmentation process is performed to identify a boundary that likely separates tumor from normal tissue); extracting a plurality of quantitative features describing the segmented tumor object; and classifying the tumor object based on the extracted quantitative features, wherein the quantitative features include one or more texture-based features (Para 0067, After an ROI is segmented, a pattern recognition operation (step 406) is applied to the segmented ROI to identify and extract morphological characteristics from the ROI. During the pattern recognition step 406, structural characteristics in the ROI are identified and analyzed. They are classified based on their morphological and texture patterns or features; Para 0041, The invention combines data from multiple modalities, including kinetics (quantitative), morphological (qualitative) and biochemical (quantitative) information to achieve an optimal discrimination of imaged suspicious abnormalities, such as imaged breast lesions).
Regarding claim 24, Collins teaches all the limitations of claim 23. Collins teaches wherein classifying the tumor object based on the extracted quantitative features further comprises predicting whether the tumor object is a malignant or benign tumor (Para 0087, once a contrast variation curve is constructed, a quantitative analysis of the contrast variation curve 514 is performed to extract temporal, i.e., kinetics features from the time sequence of images to provide a classification of the lesion (step 332). A quantitative analysis of the contrast variation curve 514 generally includes an analysis and classification of the shape of the kinetics curve, namely whether the time delayed portion 606 is a continuous enhancement 608, a plateau 610, or a wash-out segment 612, the level of enhancement at the transition point 604, the time to reach the transition point 604, i.e., the slope or the initial rate of increase of the uptake segment 602, and the rate of decline in the post-contrast period, i.e., the presence or absence of a wash-out segment 612 and its rate of decline. In one implementation, a lesion is simply assigned a score of 0 if a continuous enhancement is seen, a score of 1 if a plateau is seen, and a score of 2 if a wash-out segment is seen, where 0 indicates a benign lesion and 2 indicates a malignant lesion).
Regarding claim 25, Collins teaches all the limitations of claim 23. Collins teaches wherein classifying the tumor object based on the extracted quantitative features further comprises using a decision tree algorithm, a nearest neighbor algorithm or a support vector machine (Para 0070, From the results of image processing and known diagnosis, a statistical model linking the set of features extracted and a statistical likelihood of a diagnosis can be developed. A set of rules for computing an assessment can be extracted from the model, which can then be applied to the results of an analyzed image to produce an assessment. It will be appreciated that the computation of an assessment is not limited to using a statistical model. The assessment may also be computed using a super vector machine (SVM) method or may be generated using an AI engine that employs a more complicated approach such as a neural network method; Para 0053, The modality decision engine 206 classifies a lesion based on the information extracted and computes an assessment of the lesion from the extracted information. Such assessment can be computed, for example, based on a pre-established set of rules or using a pre-selected algorithm).
Regarding claim 26, Collins teaches all the limitations of claim 23. Collins teaches wherein each of the texture-based features describes a spatial arrangement of image intensities within the tumor object (Para 0020, The kinetics module extracts from the plurality of medical image data kinetics characteristics of the temporal information associated with the possible lesion; Para 0041, Kinetics features relate to signal temporal behavior of imaged lesion(s) in a time sequence of images or image data. Kinetics features of MRI data generally refer to, but are not limited to, time-dependent contrast enhancement of regions in a scanned anatomy volume subsequent to administering of contrast agent; Para 0007, Quantitative studies of the signal intensity over time (or "kinetics curve"), as time variation of level of enhancement and the kinetics (e.g., uptake and washout behaviors), suggest that a malignant lesion is likely an area that enhances rapidly, reaching their peak enhancement between one and three minutes post injection. Benign lesions enhance more slowly, with the peak enhancement occurring after several minutes).
Regarding claim 28, Collins teaches all the limitations of claim 23. Collins teaches wherein the quantitative features include one or more shape-based features (Para 0041, The invention combines data from multiple modalities, including kinetics (quantitative), morphological (qualitative) and biochemical (quantitative) information to achieve an optimal discrimination of imaged suspicious abnormalities, such as imaged breast lesions. Morphological features of a lesion are generally those associated with size, shape, signal distribution within a mass, or border characteristics of the lesion. They include features such as whether a lesion is a mass having a round, oval or lobular shape, a mass with smooth, irregular or spiculated borders, or a mass having homogeneous, peripheral or ductal enhancement).
Regarding claim 29, Collins teaches all the limitations of claim 23 and 28. Collins teaches wherein each of the shape-based features describes a location, a geometric shape, a volume, a surface area, a surface-area-to-volume ratio or a compactness of the tumor object (Para 0041, Morphological features of a lesion are generally those associated with size, shape, signal distribution within a mass, or border characteristics of the lesion. They include features such as whether a lesion is a mass having a round, oval or lobular shape, a mass with smooth, irregular or spiculated borders, or a mass having homogeneous, peripheral or ductal enhancement; Para 0058, The lesion-extent module 222 combines results from all modalities to arrive at an estimated size and outline geometric contour of the lesion; Para 0062, if the MRI sub-process 306 is first applied to a set of MRI data, a lesion centroid can be identified in an analysis of signal enhancement in concentrated areas or a volume).
Regarding claim 33, Collins teaches all the limitations of claim 23. Collins teaches wherein the radiological image is a low-dose computed tomography (CT) image (Para 0043, For example, the medical images may be ultrasound images, X-ray images, MRI images, Computed Tomography (CT) images, Positron Emission Tomography (PET) images[uses small amounts of radioactive materials], PET/CT, nuclear, MRS or any images or data from a suitable image or data acquisition device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 27, 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable Collins et al. (U.S Publication No. 2007/0133852) (hereafter, "Collins") in view of Lambin et al. (U.S Publication No. 2016/0078613) (hereafter, "Lambin").
Regarding claim 27, Collins teaches all the limitations of claim 23. Collins teaches wherein the texture-based features (Para 0065, the processing module 204 computes, i.e., extracts and identifies, physical, texture, morphological as well as sonographic characteristics associated with an object of interest in the separated individual images). 
Collins does not expressly teach include at least one of a run-length texture feature, a co-occurrence texture feature, a Laws texture feature, a wavelet texture feature or a histogram texture feature.
However, Lambin teaches wherein the texture-based features (Para 0075, in some cases they have a direct physical interpretation with respect to the texture of an image, for example, they quantify coarseness, smoothness, randomness, etc. Others do not have such a property but they still encode highly discriminative texture-related information) include at least one of a run-length texture feature (Para 0019, second-order gray level statistics obtained from co-occurrence matrices of the image data, such as contrast, correlation between neighboring image areas or pixels, energy, homogeneity, inverse difference moment, sum average, sum variance, and sum entropy; run-length gray level statistics, short run emphasis, long run emphasis, run percentage; or shape and size based features, such as perimeter, cross-sectional area, major axis length, maximum diameter, and volume), a co-occurrence texture feature (Para 0059, These differences in texture can be derived from co-occurrence matrices obtained from pixel color analysis of the images of these figures; Para 0072, This information can be extracted from the so called co-occurrence matrices where pixels are considered in pairs and which provide a spatial distribution of the gray level values), a Laws texture feature (Lambin is silent about Laws texture feature), a wavelet texture feature (Para 0020, The invention, as a particular preferred embodiment, uses a signature model including the gray level non-uniformity applied to the high-low-high filtered wavelet transform of the image data as one of the image features) or a histogram texture feature (Para 0053, In FIG. 1A-2 a histogram 105 is illustrated which is based on the image data illustrated in FIG. 1A-1. The histogram 105 resembles the tumor image only, i.e. the histogram is based on the pixels of the grey level image FIG. 1A-1 inside the contour 101).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Collins to incorporate the teaching of Lambin. 
The suggestion/motivation for doing so would have been to improve the method for diagnosing tumors and classification accuracy. (Para 0014, the present image analysis system enables to compare imaging data available through conventional clinical imaging tools (CT, PET/CT, MR and MR/PET) to predictive signature models allowing to establish classification of a neoplasm to the aid of a medical practitioner. The invention converts imaging data, by using a high number of automatically extractable image metrics, into a high dimensional mineable feature space (i.e. “radiomics'). The used signature models of imaging features help to identify distinct pathologic differences of tumors and have prognostic power, and are therefore of clinical significant; Para 0016, the signature selector values used in the image analysis method further comprise one or more weighing values associated with the image features comprised by the signature model, for weighing the image features in the signature model. It has been found that in addition to proper selecting of the relevant image features to be included in each of the signature models, weighing of these image features by means of weighting factors improves the predictive and prognostic value of the result of the image analysis method) Further, one skilled in the art could have combined the elements as described above by known 
Regarding claim 30, Collins teaches all the limitations of claim 23. Collins teaches quantitative features (Para 0041, The invention combines data from multiple modalities, including kinetics (quantitative), morphological (qualitative) and biochemical (quantitative) information to achieve an optimal discrimination of imaged suspicious abnormalities, such as imaged breast lesions). 
Collins does not expressly teach wherein a total number of quantitative features is greater than approximately 200.
However, Lambin teaches wherein a total number of quantitative features is greater than approximately 200 (Para 0048, In step 20, image data is received from an imaging system 8 by a processing unit 4. The processing unit 4 in step 22 derives from the image data received, a plurality of image feature parameter values 30, 32, 34, 36, 38, 40, 42, 44, 46, 48 and 50. In FIG. 6, a total of eleven image feature parameter values is illustrated, but the skilled person will appreciate that any other number of image feature parameter values may be derived in this step 22; any other number can be greater than 200 since there is no limitation).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Collins to incorporate the teaching of Lambin. 
The suggestion/motivation for doing so would have been to improve the method for diagnosing tumors and classification accuracy. (Para 0014, the present image analysis system enables to compare imaging data available through conventional clinical imaging tools (CT, PET/CT, MR and MR/PET) to predictive signature models allowing to establish classification of a neoplasm to the aid of a medical practitioner. The invention converts imaging data, by using a high number of automatically extractable image metrics, into a high dimensional mineable feature space (i.e. “radiomics'). The used signature models of imaging features help to identify distinct pathologic differences of tumors and have prognostic power, and are therefore of clinical significant; Para 0016, the signature selector values used in the image analysis method further comprise one or more weighing values associated with the image features comprised by the signature model, for weighing the image features in the signature model. It has been found that in addition to proper selecting of the relevant image features to be included in each of the signature models, weighing of these image features by means of weighting factors improves the predictive and prognostic value of the result of the image analysis method) Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Collins with Lambin to obtain the invention as specified in claim 30.
Regarding claim 31, Collins in view of Lambin teaches all the limitations of claim 23 and 30. Collins teaches texture-based features (Para 0065, the processing module 204 computes, i.e., extracts and identifies, physical, texture, morphological as well as sonographic characteristics associated with an object of interest in the separated individual images). 
Collins does not expressly teach wherein a total number of quantitative features is greater than approximately 200.
However, Lambin teaches wherein a number of texture-based features is greater than approximately 150 (Para 0048, The processing unit 4 in step 22 derives from the image data received, a plurality of image feature parameter values 30, 32, 34, 36, 38, 40, 42, 44, 46, 48 and 50. In FIG. 6, a total of eleven image feature parameter values is illustrated, but the skilled person will appreciate that any other number of image feature parameter values may be derived in this step 22; any other number can be greater than 150 since there is no limitation; Para 0067, These image feature parameter values for example include the volumes of the tumors, their total surface and their maximum diameter. Besides this, more quantitative information on image feature parameters which may be characteristic for a specific type of tumor growth (phenotype) is derivable from the images. For example, the sphericity provides information on how spherical (i.e. regular) the tumor is. The surface to volume ratio (SVR) expresses how spiky or sharp the tumor is. A maximum diameter represents the maximum distance between the most remote points on the surface of the tumor in the three dimensional representation; Para 0075, Having defined the probabilities of occurrence of gray levels with respect to relative spatial position we can define the relevant co-occurrence features that have been extracted; in some cases they have a direct physical interpretation with respect to the texture of an image, for example, they quantify coarseness, smoothness, randomness, etc.; image feature includes texture-based features).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Collins to incorporate the teaching of Lambin. 
The suggestion/motivation for doing so would have been to improve the method for diagnosing tumors and classification accuracy. (Para 0014, the present image analysis system enables to compare imaging data available through conventional clinical imaging tools (CT, PET/CT, MR and MR/PET) to predictive signature models allowing to establish classification of a neoplasm to the aid of a medical practitioner. The invention converts imaging data, by using a high number of automatically extractable image metrics, into a high dimensional mineable feature space (i.e. “radiomics'). The used signature models of imaging features help to identify distinct pathologic differences of tumors and have prognostic power, and are therefore of clinical significant; Para 0016, the signature selector values used in the image analysis method further comprise one or more weighing values associated with the image features comprised by the signature model, for weighing the image features in the signature model. It has been found that in addition to proper selecting of the relevant image features to be included in each of the signature models, weighing of these image features by means of weighting factors improves the predictive and prognostic value of the result of the image analysis method) Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Collins with Lambin to obtain the invention as specified in claim 31.
Claim 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable Collins et al. (U.S Publication No. 2007/0133852) (hereafter, "Collins") in view of Boroczky et al. (U.S Publication No. 2011/0142301) (hereafter, "Boroczky").
Regarding claim 34, Collins teaches all the limitations of claim 23. Collins teaches ROI (Para 0066, The image processing step 316 starts from a step of selecting a region of interest (“ROI), step 402. An ROI is a region in an anatomy that may contain an abnormal object such as a lesion). 
Collins does not expressly teach wherein the ROI is a lung field.
However, Boroczky teaches wherein the ROI is a lung field (Para 0044, Images, such as MSCT scans, are pre-processed to determine regions of interest (ROIs) or volumes of interest (VOIs) for analysis. These serve as an input into the feature extraction unit; Para 0040, The methods and systems (exemplified by FIG. 5) provided herein for computer-aided diagnosis of lesions includes several processing units. A pre-processing unit 100 processes images, e.g. MSCT scans, to create isotropic volumes of interest each surrounding a lesion to be diagnosed, or to segment or delineate lesions, such as pulmonary nodules; Para 0048, As shown in FIG. 5, the pre-processing unit extracts a VOI surrounding a lung nodule based on its location, which can be provided by a clinician or a CAD system).

The suggestion/motivation for doing so would have been to improve the diagnostic accuracy of classification systems. (Para 0028, The methods and systems provided herein achieve high specificity and sensitivity, and characterize lesions in a plurality of dimensions to more accurately distinguish benign lesions from malignant lesions; Para 0037, a CADx system can facilitate lung cancer screening of asymptomatic patients since diagnosis can be reached quickly and accurately; Para 0083, The methods and systems provided herein overcome difficulties in dealing with thick-slice CT volumes, provide robustness to errors in identifying the border of lung nodules, and are optimized to improve diagnostic accuracy of classification systems) Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Collins with Boroczky to obtain the invention as specified in claim 32.
Regarding claim 34, Collins teaches all the limitations of claim 23. Collins teaches extracted quantitative features (Para 0065, the processing module 204 computes, i.e., extracts and identifies, physical, texture, morphological as well as sonographic characteristics associated with an object of interest in the separated individual images; Para 0041, The invention combines data from multiple modalities, including kinetics (quantitative), morphological (qualitative) and biochemical (quantitative) information to achieve an optimal discrimination of imaged suspicious abnormalities, such as imaged breast lesions). 
Collins does not expressly teach further comprising: reducing the extracted quantitative features to a subset of extracted quantitative features; and classifying the tumor object based on the subset of extracted quantitative features.
Para 0040, A feature extraction unit 106 extracts two dimensional (2D), two and a half dimensional (2.5D) and three dimensional (3D) features from images to characterize lesions. These features, together with clinical information including patient history, constitute the feature pool. A clinical information processing unit 108 accepts and transforms the clinical information to be used in the feature pool. Feature selection, a step used in the design phase of the system, is based on a genetic algorithm, and is used to select an optimal feature subset from the feature pool. A classifier or committee of classifiers 110 are used in the feature selection process, and are built using the selected feature subset to classify a lesion as malignant or benign, or to determine the malignancy of a lesion, such as a pulmonary nodule). 
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the imaging control method and device of Collins to incorporate the teaching of Boroczky. 
The suggestion/motivation for doing so would have been to improve the diagnostic accuracy of classification systems. (Para 0037, A CADx system that provides high confidence to clinicians improves clinician workflow by providing fast and accurate diagnosis (fewer false positives and false negatives).; Para 0083, The methods and systems provided herein overcome difficulties in dealing with thick-slice CT volumes, provide robustness to errors in identifying the border of lung nodules, and are optimized to improve diagnostic accuracy of classification systems) Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predicted results. Therefore, it would have been obvious to combine Collins with Boroczky to obtain the invention as specified in claim 34.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. CHANG whose telephone number is (571)270-1277.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL C CHANG/Examiner, Art Unit 2669                                                                                                                                                                                                        /CHAN S PARK/Supervisory Patent Examiner, Art Unit 2669